§ s x '1 \/,-`\ ..! `
, el tr _ § ;;A gm
In the Umted States Cou ot F ederal Clalms
No. 18-3 13C
FiledJune 5,2018 Fl|-ED
NOT FOR PUBLICATION
JUN - 5 2018
) u.s. canT OF
KERRITH DUVALL, et al., ) FEDERAL c|_A|MS
)
Plaintiffs, ) Pro se; RCFC lZ(b)(l); Subject-Matter
) Jurisdiction; Money-Mandating Source Of
v. ) Law‘, In Forma Pauperfs; Hal)eas Corpus;
) Section 1983.
THE UNITED STATES, )
)
Defendant. )
)

 

Kerr'ith Duvall, Rol)ert Cotner, and Dermis Martin, Lexington, OK, plaintiffs pro se.

Albert S. larossi, Trial Attorney, Lisa L. Donahue, Assistant Director, Robert E.
Kirschman, JF., Director, ChadA. Readler', Aeting Assistant Attorney General, Commercial
Litigation Branch, Civil Division, United States Department of Justice, Washington, DC, for
defendant

MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge
I. INTRODUCTION

Plaintiffs pro se, Ken‘ith Duvall, Robert Cotner, and Dennis Martin, brought this action
seeking to enforce a judgment allegedly entered in their favor by this Court in a prior case and to
reeover, among other things, monetary damages from the government See generally Compl.;
Arn. Compl. The government has moved to dismiss this matter for lack of subject-matter
jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims
(“RCFC”). See generally Def. Mot. Mr. Duvall and Mr. Cotner have also moved to proceed in
this matter informer pauperis. See generally Pl. Mot. to Proceed fn Forma Pauperis, Feb. 27,
2018, at Entry No. 4; Pl. Mot. to Proceed fn Forma Pauperis, Mar. 13, 2018, at Entry No. 6.

FP|I|I|l'r‘ LL}S|I| |J|J|Jl] LE|'-tl= l=l'¢’|]

 

For the reasons discussed below, the Court: (1) GRANTS the government’s motion to
dismiss; (2) GRANTS plaintiffs’ motions to proceed in forma pauperis; and (3) DISMISSES

the amended complaint
II. FACTUAL AND PROCEDURAL ]?»ACKGROUND1
A. F actual Background

As bacl2018 WL 617641, at *1 (Fed. Cl. Jan. 30, 2018).
Plaintiffs filed the complaint in this matter on February 27, 2018, and subsequently filed an
amended complaint on March 13, 2018. See generally Compl.; Am. Compl. Plaintiffs’
handwritten complaint and amended complaint are difficult to folloW. But, it appears that
plaintiffs seek to enforce a judgment allegedly entered in their favor by this Court in a prior case.
See generally Compl.; Am. Compl. As relief, plaintiffs seek, among other things, $3 billion in
monetary damages from the government and various forms of injunctive relief See Cornpl. at 1;

Am. Cornpl. at l.

l. Plaintiffs’ Claims

Plaintiff Kerrith Duvall alleges in the amended complaint that he has suffered more than
331 billion in losses “because of defendant’s refusal to protect his rights and because of laws,
policy and acts of defendant’s agents.” Am. Compl. at 1. Mr. Duvall alleges that, because the
Court “found true” his allegations in a previous case before the Court, the only remaining issue
to be resolved by the Court is a judgment awarding him compensation and damages Id. As
relief, Mr. Duvall requests that, among other things, the government (1) pay $1 billion “directly
on the principle [sic] of the national debt;” (2) pay him an additional $10,000 “cash;” and (3)

permit him to open an lndian casino. Icl.

 

1 The facts recited in this Memorandum Opinion and Order are taken from the complaint (“Compl.”); the
amended complaint (“Am. Compl.”); and the government’s motion to dismiss (“Def. Mot.”). Unless
otherwise noted herein, the facts recited are undisputed Due to plaintiffs’ pro se status, the Court
considers the allegations set forth in both the complaint and amended complaint for the purpose of
resolving the government’s motion to dismiss

 

 

 

In the amended complaint, plaintiff Robert Cotner alleges that he is entitled to recover
more than $1 billion from the government, due to the government’s “refusal to protect the
church’s rights in Creek County, [Oklahoma]” because of “lavvs, policy, and acts of defendant’s
agents.” Id. Mr. Cotner further alleges that he suffered a loss as a result of the government’s
“breach of social contract, policy, practices, acts of its agents, [impediments] and refusal to
protect [hisj Federal rights in [Oklahoma] state courts.” Id. at 2. As relief, Mr. Cotner requests
that, among other things, the government (1) pay $1 billion “directly on the principle [sic] of
the national debt;” (2) pay him an additional $30,000; and (3) provide “consideration by the
Pentagon-Defense lntelligence Agency” for an intelligence services contract Id_ at 2.

Lastly, plaintiff Dennis Martin seeks judicial review of “the merits of his Federal 2241
habeas” petition. Id. at 3.

In plaintiffs’ response to the government’s motion to dismiss, plaintiffs make a number of
additional claims against the federal government, the State of Ol2018 WL 617641, at * l. 'l`he Court dismissed
plaintiffs’ case for lack of subject»matter jurisdiction on January 30, 2018. Id. at *3. After
plaintiffs appealed the Court’s dismissal decision, they moved to voltmtarily dismiss the appeal,
and the United States Court of Appeals for the Federal Circuit granted the motion on April 26,
2018. Duvall v. United Stales, No. 17-l788C (Ped. Cl. April 26, 2018), at Entry No. 22.

 

2 Plaintiffs further allege the denial of veterans’ benefits and social security benefits in their response to
the govei'nrnent’s motion to dismiss See Pls. Resp. at Ex. A at l.

 

 

 

 

B. Procedural History

Plaintiffs commenced this action on February 27, 2018. See generally Compl. On
February 27, 2018, Mr. Cotner filed a motion to proceed in this matter in forma pauperis See
generally Pl. Mot. to Proceed ln Forma Paaperz's, Feb. 27, 2018, at Entry No. 4. On Marcli 13,
2018, plaintiffs filed an amended complaint See generally Am. Cornpl. On March 13, 2018,
Mr. Duvall filed a motion to proceed in this matter in forma pauperis See generally Pl. Mot. to

Proceed ln Forrna Paaperis, Mar. 13, 2018, at Entry No. 6.

On April 25, 2018, the government filed a motion to dismiss this matter, pursuant to
RCFC 12(b)(l). See generally Def. Mot. On May 8, 2018, plaintiffs filed a response and
opposition to the government’s motion to dismiss See generally Pls. Resp. On May 22, 2018,

the government filed a reply in support of its motion to dismiss See generally Def. Reply.
These matters having been fully briefed, the Court resolves the pending motions
III. STANDARDS OF REVIEW
A. Pro Se Litigants

Plaintiffs are proceeding in this matter pro se, Without the benefit of counsel And so, the
Court applies the pleading requirements leniently. Beriont v. GTE Lal)s., lnc., 535 F. App’)i 919,
925-26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed.
Cir. 2007)). When determining Whether a complaint filed by a pro se plaintiff is sufficient to
survive a motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs
than plaintiffs Who are represented by counsell See Haines v. Kerner, 404 U.S. 519, 520, 92 S.
Ct. 594 (1972) (holding that pro se complaints “however inartfully pleaded,” are held to “less
stringent standards than formal pleadings drafted by lawyers”); Matthews v. United States, 750
F.3d 1320, 1322 (Fed. Cir. 2014). But, there “is no duty on the part of the trial court to create a
claim Whieh [the plaintiff] has not spelled out in his pleading.” Lengen v. United Srates, 100
Fed. Cl. 317, 328 (20l1) (brackets existing) (internal quotation marks omitted) (quoting Scogin
v. United States, 33 Fed. Cl. 285, 293 (1995)).

While “apro se plaintiff is held to a less stringent standard than that of a plaintiff
represented by an attorney . . . the pro se plaintiff, nevertheless, bears the burden of establishing

the Couit’s jurisdiction by a preponderance of the evidence.” Rfles v. United States, 93 Fed. Cl.

163, 165 (2010) (citing Taylor v. United Stales, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). And so,
the Court may excuse ambiguities but not defects, in the complaint Coll)ert v. United Slates,
617 F. App’x 981, 983 (Fed. Cir. 2015); see also Demes v. United Slates, 52 Fed. Cl. 365, 368
(2002) (“[T]he leniency afforded pro se litigants With respect to mere formalities does not relieve

them of jurisdictional requirements.”).

B. RCFC iz(b)(i)

When deciding a motion to dismiss upon the ground that the Court does not possess
subject~matter jurisdiction pursuant to RCFC 12(b)(1), this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences in the
non-movant’s favor. Ericlcsan v. Pardus, 551 U.S. 89, 94 (2007); see also RCFC 12(b)(1). But,
plaintiff bears the burden of establishing subject-matter jurisdiction, and he must do so by a
preponderance of the evidence. Reynolcls v. Arrny & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). Should the Court determine that “it lacks jurisdiction over the subject matter, it
must dismiss the claim.” Matthews v. United Stares, 72 Fed. Cl. 274, 278 (2006).

ln this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and “possess[esj only that power authorized by Constitution and statute. . . .” Koklconen vt

Guara'r'an Lz'fe lns. Co. ofAm., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court

jurisdiction over:

[A]ny claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department or upon any express
or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort

28 U.S.C. § l49l(a)(l). The Tucker Act is, however, “a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages . . . . [Tjhe Act
merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists.” United States v. Testan, 424 U.S. 392, 398 (1976) (alterations original).
And so, to pursue a substantive right against the United States under the Tucker Act, a plaintiff
must identify and plead a money~rnandating constitutional provision, statute, or regulation; an
express or implied contract with the United States; or an illegal exaction of money by the United

States. Cabral v. United States, 317 F. App’X 979, 98l (Fed. Cir. 2008) (citing Fisher v. United

States, 402 F.3d l167, 1172 (Fed. Cir. 2005))', see also Martinez v. United Siares, 333 F.3d l295,
1302 (Fed. Cir. 2003). “[Aj statute or regulation is money-mandating for jurisdictional purposes
if it ‘can fairly be interpreted as mandating compensation for damages sustained as a result of the
breach of the duties [it] impose[s].”’ Flsher, 402 F.3d at 1173 (quoting Unitea' States v. Mitchell,
463 U.S. 206, 217 (1983)).

Specifically relevant to this matter, it is well-established that the Tucker Act does not
grant the United States Court of Federal Claims subject-matter jurisdiction to enforce the federal
criminal code, or to grant relief sounding in a writ of habeas corpus Canato v. United States,
651 F. App’X 996, 997 (Fed. Cir. 2016)‘, see, e.g., Lealford v. United Sz‘ates, 297 F.3d 1378, 1381
(Fed. Cir. 2002). The Court also does not possess subject-matter jurisdiction to review or to
consider criminal law matters Joslma v. United Stafes, 17 F.3d 378, 379 (Fed. Cir. 1994) (“The
court has no jurisdiction to adjudicate any claims Whatsoever under the federal criminal
code . . . .”); Cooper v. UnltedStates, 104 Fed. Cl. 306, 311-12 (2012) (holding that this Court

cannot review criminal matters).

lt is also well-established that the Court does not possess subject-matter jurisdiction to
consider claims brought under Section 1983 of the Civil Rights Act. Osborn v. United States, 47
Fed. Cl. 224, 232 (2000). The Court also does not possess subject-matter jurisdiction to consider
social security benefits or veterans’ benefits claims See 38 U.S.C. § 511(a) (“The Secretary [of
Veterans Affairs] shall decide all questions of law and fact necessary to a decision by the
Secretary under a law that affects the provision of benefits by the Secretary to veterans or the
dependents or survivors of veterans.”); Marcus v. United Slates, 909 F.2d 1470, 1471 (Fed. Cir.
1990) (stating this Court does not have jurisdiction over claims related to social security
benefits); see also Trevlno v. United States, 113 Fed. Cl. 204, 209 (2013), ajjf’cl, 557 Fed. App’X
995 (Fed. Cir. 2014) (stating United States Court of Appeals for Veterans Claims has exclusive

jurisdiction over claims related to veterans’ benefits).

in addition, simply citing to a provision of the United States Constitution is not enough to
establish this Court’s jurisdiction over claims based upon that provision See Calhoan v. United
Stares, 32 Fed. Cl. 400, 405 (1994), an’a’, 61 F.3d 918 (Fed. Cir. 1995) (stating “not every claim

involving, or invoking, the Constitution necessarily confers jurisdiction on this couit”); see also

Livlngston v. Derwinsla', 959 F.2d 224, 225 (Fed. Cir. 1992) (“[T]he mere recitation of a basis for

jurisdiction by either party or a court, is not controlling . . .”).

Lastly, the United States is the only proper defendant in cases brought in this Court
United Stales v. Sherwooa’, 312 U.S. 584, 588 (1941) (stating that this Court “is without
jurisdiction of any suit brought against private parties”); Ana’erson v. United States, 117 Fed. Cl.
330, 331 (2014) (stating that this Court is without jurisdiction “over any claims alleged against
states, localities, state and local government entities, or state and local government officials and

employees; jurisdiction only extends to suits against the United States itself”).

IV. LEGAL ANALYSIS

The government has moved to dismiss this matter for lack of subject-matter jurisdiction
upon the grounds that: (1) plaintiffs fail to identify a money-mandating source of law to
establish subject-matter jurisdiction; (2) the Court does not possess subject-matter jurisdiction to
consider plaintiffs’ civil rights claims; (3) the Court does not possess subject-matter jurisdiction
to consider Mr. Martin’s habeas claim; (5) the Court does not possess subject-matter jurisdiction
to review plaintiffs’ criminal convictions', and (6) the Court may not entertain claims against

parties other than the United States. See Def. l\/lot. at 5-6; Def. Reply at 2.

Plaintiffs counter that the Court possesses subject-matter jurisdiction to consider their
claims under various constitutional provisions and the United Nations’ Universal Declaration of
Human Rights. See Pls. Resp. at Ex. B at 1-3. Mr. Duvall and Mr. Cotner have also moved to
proceed in this matter in forma pauperis See generally Pl. Mot. to Proceed In Forma Pauperls,
Feb. 27, 2018, at Entry No. 4; Pl. 1\/lot. to Proceed In Forma Paaperi's, Mar. 13, 2018, at Entry
No. 6.

For the reasons discussed below, the most generous reading of plaintiffs’ complaint and
amended complaint makes clear that the Court does not possess subject-matter jurisdiction to
consider any of plaintiffs’ claims Mr. Duvall and Mr. Cotner have, however, shown that they
satisfy the statutory requirements to proceed in this matter without paying the Court’s filing fee.
And so, the Court: (1) GRANTS the government’s motion to dismiss; (2) GRANTS plaintiffs’
motions to proceed in forma pauperis; and (3) DISMISSES the complaint RCFC 12(b)(1).

A. The Court Does Not Possess Jurisdiction To Consider Plaintiffs’ Claims
1. Plaintiffs Fail To Identify A Money-Mandating Source Of Law

As an initial matter, plaintiffs fail to identify a money-mandating source of law that
would confer jurisdiction upon the Court to consider their claims that they have suffered losses
due to (l) the government’s alleged “refusal to protect [their] rights” and (2) the governments
“breach of social contract policy, practices, acts of its agents.” Am. Compl. at 1-2. To establish
jurisdiction under the TuclMarllnez, 333 F.3d at 1302. But, plaintiffs do not identify a money-mandating federal
statute, constitutional provision, or regulation that could form the legal basis of these claims in
the complaint or the amended complaint See generally Compl.; Am. Compl. And so, the Court
must dismiss plaintiffs’ claims for lack of subject-matter jurisdiction See RCFC 12(b)(1).

2. The Court Does Not Possess Jurisdietien To
Consider Plaintiffs’ Habeas And Criminal Law Claims
The Court is also without jurisdiction to consider plaintiffs’ habeas and criminal law
claims ln the amended complaint plaintiffs allege that l\/lr. Maitin has been imprisoned for 35
years “without ever having been arrested, tried, or convicted” and requests that “some federal
court . . . hear the merits of his federal 2241 habeas.” Am. Compl. at 3. Given this, plaintiffs

appear to assert a habeas corpus claim on behalf of Mr. Martin.

The Federal Circuit has long recognized that this Court does not possess subject-matter
jurisdiction to grant relief sounding in a writ of habeas corpus See, e.g. , Leclforcl, 297 F.3d at
1381. This Court also does not have the authority to overturn criminal convictions Humphrey
v, United States, 52 Fed. Cl. 593, 596 (2002); Cooper, 104 Fed. Cl. at 311-12 (holding that this
Court cannot review criminal matters); see also Salman v. United States, 69 Fed. Cl. 36, 39
(2005) (quoting Defhlefs v. United States, 60 Fed.C]. 810, 814 (2004)) (stating that this Court

does not have the authority “to review and overturn convictions entered by a court of competent

jurisdiction”). And so, the Court must dismiss plaintiffs’ habeas and criminal law claims for
lack of subject-matter jurisdiction RCFC 12(b)(l).3
3. The Court May Not Consider Plaintiffs’ Civil Rights,
Veterans’ Benefits, And Social Security Benefits Claims

The Court also may not consider plaintiffs’ civil rights, veterans’ benefits and social
security benefits claims ln the amended complaint plaintiffs appear to assert a claim based
upon Section 1983 of the Civil Rights Act. Am. Compl. at 3. But, Congress has committed
jurisdiction over such claims to the United States district courts See 28 U.S.C. § 1343(a)(4);
Doe v. United States, 74 Fed. Cl. 794, 798 (2006). And so, the Court must dismiss plaintiffs’
civil rights claim for lack of subject-matter jurisdiction See RCFC 12(b)(l).

Plaintiffs’ social security and veterans’ benefits claims are also jurisdictionally precluded
under the Tucker Act ln their response to the government’s motion to dismiss, plaintiffs appear
to assert claims related to social security benefits and veterans’ benefits Pls. Resp. at Ex. A at 1.
But, it is well-established that the Court does not possess subject-matter jurisdiction to consider
claims for social security benefits or veterans’ benefits See 38 U.S.C. § 51 l(a); Trevino, 113
Fed. Cl. at 209; Marcus, 909 F.2d at 1471. And so, the Court must also dismiss plaintiffs’ social

security and veterans’ benefits claims for lack of subject-matter jurisdiction RCFC 12(b)(1).

4. The Court May Not Consider Plaintifl`s’ Constitutional Claims
And Any Claims Against Parties Other Than The United States
Lastly, to the extent that plaintiffs rely upon the United States Constitution to bring this
action, the Court is also without jurisdiction to entertain these constitutional claims because the
constitutional provisions that plaintiffs rely upon are not money-mandating See Fisher, 402
F.3d at 1172. ln their response and opposition to the government’s motion to dismiss, plaintiffs
cite to Article l §§ 9 and l0; Article lll §§ 2 and 3; Article lV §§ 2 and 4; and Article VI of the

United States Constitution to provide a jurisdictional basis for their claims Pls. Resp. at 1-4.

 

3 ln addition, to the extent that plaintiffs seek to assert an unjust conviction claim in this matter, they fail
to state a plausible claim for relief. See 28 U.S.C. § l495. "l`o bring such a claim here, plaintiffs must
allege that either, (1) their convictions have been reversed or set aside by a court; (2) on new hearing or
new trial they were found not guilty; or (3) that they have been pardoned. 28 U.S.C. § 2513; Sahnan, 69
Fed. Cl. at 39; Lolt v. United States, 1 1 Cl. Ct. 852, 853 (1987). But, plaintiffs make no such allegation
See generally Compl.; Am. Compl; RCFC lZ(b)(l).

But, none of the constitutional provisions upon which plaintiffs rely are rnoney-mandatingl See
Olajia'e v. United States No. 16-1594€, 2017 WL 3225048, at *4 (Fed. Cl. July 31, 2017)
(discussing Article l §§ 9 and 10); lvala'y v. United States 123 Fed. Cl. 633, 636 (2015), ajj”’al,
655 F. App’x 813 (Fed. Cir. 2016) (discussing Article lV § 2); El v. United States, 122 Fed. Cl.
707, 709 (2015) (discussing Article VI); Gi'bson v, United States 121 Fed. Cl. 215, 217 (2015)
(discussing Article ill § 2).

lndeed, plaintiffs simply cite to a litany of provisions of the United States Constitution in
their response and opposition without providing any basis for how these constitutional provisions
could establish the Court’s jurisdiction to consider the claims alleged in the complaint and
amended complaint See Calhoun, 32 Fed. Cl. at 405 (stating “not every claim involving, or
invoking, the Constitution necessarily confers jurisdiction on this court”); see also Livingsfon,
959 F.2d at 225 (“[T]he mere recitation of a basis for jurisdiction by either party ora couit, is not
controlling.”). Given this, the Court must dismiss plaintiffs’ constitutional law claims for want

of subject-matter jurisdiction See RCFC 12(1))(1).4

Lastly, the Court is withoutjurisdiction to consider plaintiffs’ claims against parties other
than the United States. ln the amended complaint plaintiffs appear to assert claims against the
State of Oklahoma and Oklahoma state officials, as well as individuals See Am. Compl. at 1-4.
However, the jurisdiction of this Court is limited to claims brought against the United States.
Sherwoocl, 312 U.S. at 588; Anclerson, 117 Fed. Cl. at 331. And so, the Court must also dismiss
plaintiffs’ claims against the State of Oklahoma and its govemment officials or any private

parties for lack of subject-matter jurisdiction See RCFC 12(1))(1).

B. Transfer Of This Matter Would Be Futile

Given the frivolous nature of plaintiffs’ claims, the Court also concludes that a transfer of
this matter to a United States district court would be inappropriate A transfer of this matter

would be appropriate if: “(1) the transferor court lacks jurisdiction; (2) the action could have

 

4 'l`o the extent that plaintiffs rely upon the United Nations’ Universal Declaration of Human Rights to
bring this action, this Court similarly lacks jurisdiction to entertain their claims See El, 122 Fed. Cl. at
710 (2015) (stating this Court does not have jurisdiction over claims based on the Universal Declaration
of Human Rights absent specific statutory provision stating otherwise).

10

been brought in the transferee court at the time it Was filed; and (3) transfer is in the interest of
justice.” Zoltek Corp. v. United States, 672 F.3d 1309, l3l4 (Fed. Cir. 2012); see also 28 U.S.C.
§ 1631. ln this regard, the United States Court of Appeals for the Federal Circuit has held that
the phrase ‘°in the interest of justice” refers to claims that are “nonfrivolous and as such should
be decided on the merits.” See Galloway Farms, Inc. v. United States, 834 F.2d 998, 1000 (Fed.
Cir. 1987) (citation omitted). And so, the decision to transfer rests within the discretion of the
transferor court, and the court may decline to transfer if doing so would be “futile given the
weakness of plaintiff’ s case on the merits.” See Faulkner v. United States, 43 Fed. Cl. 54, 56
(1999) (quoting Siegal v. United States, 38 Fed. Cl. 386, 390-91 (1997)).

ln this case, plaintiffs’ claims are fundamentally based upon the alleged right to enforce a
previous judgment of this Court. See generally Compl.; Am. Compl. But, there can be no
genuine dispute that this Court has not previously entered a judgment in favor of plaintiffs To
the contrary, the Court dismissed plaintiffs’ previous case for lack of subject-matter jurisdiction
See Duvall, 2018 WL 617641 at *3. Given this, transfer of this matter to a United States district

court would not be in the interest ofjustice.
C. The Court Grants Plaintiffs’ Motions To Proceed In Forma Paaperis

As a final matter, Mr. Duvall and Mr. Cotner have moved to proceed in this matter in
forma pauperis See generally Pl. Mot. to Proceed In Forma Pauperfs, Feb. 27, 2018, at Entry
No. 4; Pl. Mot. to Proceed In Forma Paaperis, Mar. 13, 2018, at Entry No. 6. This Court may
authorize the commencement of a lawsuit without prepayment of fees When a plaintiff submits
an affidavit including a statement of all assets, a declaration that plaintiff is unable to pay the
fees, and a statement of the nature of the action and a belief that plaintiff is entitled to redress.
See 28 U.S.C. § 1915(a)(l); see also id § 2503(d). When the plaintiff is a prisoner, as is the case
here, the plaintiff must also submit “a certified copy of {hisj trust fund account statement (or
institutional equivalent) . . . for the 6-month period immediately preceding the filing of the

complaint.” 28 U.S.C. § l915(a)(2).

In this matter, l\/lr. Duvall and Mr. Cotner have both submitted an application for leave to
proceed in this matter in forma pauperis and the necessary statements regarding their respective
assets and liabilities, statements of the nature of this action, and statements that they are “unable

to prepay the costs of this action . . . because of [their] poverty.” See generally Pl. Mot. to

ll

Proceed In Forma Pauperis, Feb. 27, 2018, at Entry No. 4; Pl. Mot. to Proceed In Farrna
Pauperis, Mar. 13, 2018, at Entry No. 6. Mr. Duvall and Mr. Cotner have also submitted copies
of their respective trust fund account statements See Pl. Mot. to Proceed In Forma Pauperis,
Feb. 27, 2018, at Entry No. 4; Pl. Mot. to Proceed fn Forma Pauperis, Mar. 13, 2018, at Entry
No. 6.5 Because of the Court’s summary disposition of this case upon jurisdictional grounds, and
plaintiffs’ pro se status, the Court finds that Mr. Duvall and Mr. Cotner have satisfied the
statutory requirements to proceed in forma pauperis for the purpose of resolving the
government’s motion to dismissl And so, the Court GRANTS plaintiffs’ motions to proceed in

forma pauperisl
V. CONCLUSION

ln sum, the most generous reading of plaintiffs’ complaint and amended complaint makes
clear that the Court does not possess subject-matter jurisdiction to consider any of plaintiffs’
claims. Mr. Duvall and Mr. Cotner have, however, shown that they satisfy the statutory

requirements to proceed in this matter Without paying the Court’s filing fee.
And so, for the foregoing reasons, the Court:
l. GRANTS the government’s motion to dismiss;
2. GRANTS plaintiffs’ motions to proceed in forma pauperis; and

3. DISMISSES the complaint

 

5 Mr. Martin has not filed an application to proceed in forma pauperis, nor has he submitted a statement
of his assets or liabilities, or any copy of his trust fund account statement

12

The Clerk’s Oflice is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint

Each party shall bear its own costs.

IT IS SO ORDERED.

 

@:/)dt&l§ic%i/`C%B;§& QQ$Z
JudWKA W ?

13